PER CURIAM:
In Salazar-Regino v. Moore, — U.S. -, 127 S.Ct. 827, 166 L.Ed.2d 660 (2006), the Court granted the petition for writ of certiorari, and this court’s opinion, Salazar-Regino v. Trominski, 415 F.3d 436 (5th Cir.2005), was vacated and remanded for further consideration in light of Lopez v. Gonzales, 549 U.S. -, 127 S.Ct. 625, 166 L.Ed.2d 462 (2006). We have invited the parties to submit letters stating what action they wish this court to take on remand. We are in agreement with the joint request of the parties and therefore direct the following:
As to petitioner Jose Oviedo-Sifuentes, no remand is warranted at this time. The Clerk is directed to issue a briefing schedule to address any remaining issues that were not addressed in our prior opinion.
As to the other petitioners who have appealed under Fifth Circuit No. 03-41492, to-wit, Laura Salazar-Regino, Teodulo Cantu-Delgadillo, Daniel Carrizales-Per-ez, Manuel Sandoval-Herrera, Raul Hernandez Pantoja, Cesar Lucio, Práxedis Rodriguez, and Nohemi Rangel-Rivera, the judgment of the district court is VACATED, and this matter is REMANDED to the Board of Immigration Appeals for further consideration in light of Lopez.